Filed 6/13/16 P. v. Rosales CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H042888
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS150562A)

         v.

ENRIQUE JEOVANNI ROSALES,

         Defendant and Appellant.



         Defendant Enrique Jeovanni Rosales appeals after the trial court reinstated his
probation following a finding that he violated his probation. On appeal, defendant’s
appointed counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436.
         Background
         In May 2015, defendant pleaded no contest to receiving a stolen vehicle (Pen.
Code, § 496d, subd. (a)).1 In June 2015, the trial court suspended imposition of sentence
and placed defendant on probation for three years with various terms and conditions,
including that he obey all laws and that he not possess burglary tools.
         In August 2015, notices of violation of probation were filed by the district attorney
and the probation department. The district attorney also filed a supporting declaration.
Defendant allegedly failed to obey specified laws, including Vehicle Code section 10851

         1
             All further statutory references are to the Penal Code unless otherwise indicated.
(unlawfully driving or taking a vehicle), and was allegedly in possession of burglary
tools.
         In September 2015, defendant pleaded no contest to unlawfully taking a vehicle
with a prior conviction (Veh. Code, § 10851, subd. (a); § 666.5), and he was
subsequently found in violation of probation in the instant case and in two other cases.
         According to the probation officer’s report, which was based on a report by law
enforcement, defendant was driving a vehicle that had been reported stolen. After
defendant stopped the vehicle, he provided a false name to law enforcement and admitted
that he had a fake gun. He was also in possession of several shaved keys and had items
such as a passport bearing the name of someone else.
         On October 6, 2015, at a combined sentencing hearing, the trial court reinstated
probation in the instant case under the original terms and conditions with no additional
jail time.
         This Appeal
         On October 13, 2015, defendant filed a notice of appeal indicating that he was
appealing from an order or judgment entered on October 6, 2015. We appointed counsel
to represent him in this court. Appointed counsel has filed a brief in this court which
states the case and facts but which raises no issues. We notified defendant of his right to
submit written argument in his own behalf within 30 days. That period has elapsed and
we have received no response from defendant. Pursuant to People v. Wende, supra, 25
Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th 106, we have reviewed the entire
record and have concluded that there is no arguable issue on appeal.
                                       DISPOSITION
         The judgment is affirmed.




                                              2
                                    ____________________________________
                                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




_________________________________
     ELIA, ACTING P.J.




_________________________________
     MIHARA, J.